Exhibit 10.45

2011 PERFORMANCE GOALS FOR

CEO SHORT-TERM INCENTIVE BONUS

 

Performance Criteria   

Goals and Minimum and Maximum

Thresholds

  

Allocation of

Target Amount

($) (1)

San Jose Water

Company ROE for

2011 Fiscal Year

  

Target Goal: 10.20%

 

Minimum Threshold: 8.70%

 

Maximum Goal: 11.20%

 

   $104,170

Compliance

(Environmental) (2)

  

Maximum Goal: No material water quality or environmental violations (Goal and
Minimum Threshold are not applicable).

 

   $26,040

San Jose Water

Company

Operational Goals (3)

  

Target Goal: Achieve 80% of identified key water industry objectives measured
primarily in terms of service, reliability and efficiency.

 

Minimum Threshold: Achieve 70% of identified water industry objectives.

 

Maximum Goal: Achieve 90% of identified key water industry objectives.

 

   $26,040

 

1) The target 2011 annual cash bonus amount is equal to $156,250, which is 25
percent of Mr. Roth’s base salary per his employment agreement. The actual bonus
may range from 0% to 150% of the target amount based on the Committee
determination of the achievement of the performance goals:

 

  •  

If the target goal is attained, 100 percent of the allocated amount will be
paid.

 

  •  

If only the minimum threshold is attained, then 50 percent of the allocated
amount will be paid.

 

  •  

If the maximum goal is attained, then 150 percent of the allocated amount will
be paid.

 

  •  

Should the actual level of attainment of any such performance goal be between
two of the designated levels, then the bonus potential will be interpolated on a
straight-line basis.

 

2) “No material water quality or environmental violations” means the absence of
citations with material fines issued by state or federal environmental
regulators in the 2011 fiscal year in connection with violations which occurred
in the 2011 fiscal year. A material fine will be deemed to occur if the amount
of the fine exceeds $25,000 in any one instance or $100,000 in the aggregate for
the year.

 

3) The key water industry objectives will be established by March 30, 2011.